Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 1 of 12 PageID: 187




 Danny C. Lallis
 PISCIOTTI MALSCH
 30 Columbia Turnpike, Suite 205
 Florham Park, New Jersey 07932
 (973) 245-8100
 dlallis@pmlegalfirm.com
 ATTORNEYS FOR PLAINTIFF
 FRANKLIN ARMORY, INC.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 FRANKLIN ARMORY, INC.,
                                                      Civ. No. 3:19-cv-19323
         Plaintiff,

 vs.                                                  PLAINTIFF’S RESPONSE TO
                                                      DFEENDANTS’ SUPPLEMENTAL
 STATE OF NEW JERSEY; NEW JERSEY                      LETTER BRIEF PURSUANT TO
 STATE POLICE; COL. PATRICK A.                        COURT ORDER DATED
 CALLAHAN, in his capacity as Superintendent          SEPTEMBER 28, 2020
 of New Jersey State Police; ATTORNEY
 GENERAL OF THE STATE OF NEW
 JERSEY; GURBIR GREWAL, in his official
 capacity as Attorney General, NEW JERSEY
 DEPARTMENT OF LAW AND PUBLIC
 SAFETY, and JOHN DOES 1-10, fictitious
 parties,

         Defendants.


        In accordance with the Court’s Order dated September 28, 2020 (Dkt. No. 17), Plaintiff

 Franklin Armory, Inc. (“Plaintiff” or “Franklin Armory”) respectfully submits this response to

 Defendants’ supplemental letter brief dated October 16, 2020 (Dkt. No. 18), and states as follows:

                                PRELIMINARY STATEMENT

        On September 28, 2020, the Court issued an Order requesting supplemental briefing on the

 very narrow issue of ripeness.      Specifically, the Court ordered Defendants to submit a

 supplemental brief addressing two issues: “1) whether Plaintiff has received a final determination


                                                 1
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 2 of 12 PageID: 188




 pertaining to Plaintiff’s ability to sell the Reformation in the State of New Jersey and 2) detailing

 the official administrative procedure, if any, pursuant to which a firearm manufacturer may seek a

 binding opinion regarding the legality of a particular firearm and any applicable appeal

 procedures.” (Dkt. No. 17, Order at p. 6.)

        In response, Defendants submitted a nine-page letter which conceded that the matters at

 hand are ripe for adjudication and answered the Court’s questions in two sentences:

        The answer to both questions is in the negative. First, Plaintiff has not received a
        final determination on its ability to sell the Reformation in New Jersey. Next, there
        is no official administrative procedure by which the New Jersey State Police can
        render a binding decision on the legality of a particular firearm; and, that being the
        case, there is no process to appeal.

 (Dkt. No. 18, Defs. Ltr. at p. 1-2.) Defendants then contend that it was Plaintiff’s obligation to

 “seek a declaratory judgment” from the courts as to legality of the Reformation. (Id. at p. 3.)

 Tellingly, rather than confining their submission to the questions raised by the Court, Defendants

 spend the remaining pages of their submission reiterating the identical arguments previously raised

 in their Motion to Dismiss (pages 2-3) before arguing in favor of Pullman preemption, which is an

 issue that had not previously been raised (pages 3-9). The reason for glossing over the actual

 issues raised by the Court is because Defendants’ current position contradicts their prior statements

 to Plaintiff and confirms that Defendants inappropriately utilized the color of their authority to

 prevent the lawful sale of Plaintiff’s products in the State of New Jersey.

        As will be briefly discussed below, and as conceded by Defendants in their submission, the

 matters presented in this lawsuit are ripe for adjudication and Defendants’ request for the Court to

 abstain is not well-founded.




                                                  2
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 3 of 12 PageID: 189




                                            ARGUMENT

 I.     DEFENDANTS’ CURRENT POSITION CONTRADICTS THEIR PRIOR POSITIONS AND
        DEMONSTRATES THAT DEFENDANTS HAVE IMPROPERLY USED THE COLOR OF THEIR
        AUTHORITY TO PREVENT THE LAWFUL SALE OF FIREARMS IN NEW JERSEY.

        To be clear, in their most recent submission, Defendants have astoundingly admitted that

 (1) the July 17th correspondence from Lt. Stephen Mazzagatti is not a “final determination” as to

 the legality of selling the Reformation in the State of New Jersey and (2) there is no mechanism

 for a firearms dealer and/or manufacturer – such as Plaintiff – to obtain (or appeal) a determination

 as to the legality of a particular firearm within the State of New Jersey. Instead, Defendants’

 position appears to be that prior to selling firearms in New Jersey, a manufacturer is required to

 first seek a declaratory judgment from the courts regarding the legality of such a sale. This is

 nonsensical and unsupported by any legal authority. There is no obligation for a manufacturer to

 seek a legal determination from the courts prior to selling a lawful product. Indeed, such a lawsuit

 would be dismissed due to lack of standing and for being unripe. Additionally, Defendants’

 position would not only inappropriately place unwarranted requirements on firearms

 manufacturers and sellers but would also place a significant burden on the courts.

        Moreover, Defendants’ current position is tantamount to an admission that they have

 capriciously and unjustifiably prevented the lawful commerce of firearms within this State. As

 alleged in the Complaint, Plaintiff had contracts with local retailers for the sale of the Reformation

 and was starting to commence distribution into the State. (Dkt. No. 1, ¶¶ 28-31.) Although the

 State Police twice confirmed that the Reformation was “eligible for sale” in New Jersey, Plaintiff

 was asked by the State Police to submit a formal letter describing the characteristics of the firearm,

 and Plaintiff complied with this request. (Id. ¶¶ 29-31.) Thereafter, Defendants advised that they

 were in the process of providing a formal opinion from the Office of the Attorney General and




                                                   3
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 4 of 12 PageID: 190




 instructed Plaintiff not to sell the Reformation in New Jersey until receiving this formal

 determination. (Id. ¶ 33.) Plaintiff again complied with this request. (Ibid.) However, while

 awaiting a response from the Attorney General, Plaintiff discovered that the State Police had been

 contacting licensed firearms dealers about the Reformation and at least one licensed firearms

 dealer cancelled its order after being contacted by the State Police. (Ibid.)

        When Defendants failed to provide any formal opinion after significant time had elapsed,

 and after multiple inquiries went unanswered, Plaintiff advised that it would re-commence its

 distribution of the Reformation to licensed firearms dealers in New Jersey. (Id. ¶ 38.) However,

 via correspondence from the State Police, Plaintiff was expressly prohibited from commencing

 such sales:

        [T]he sale of the firearms in question will not occur in the State until we have
        heard from our legal counsel. We will advise all licensed retail firearms dealers
        in the State to suspend any sales of this product, until the Attorney Generals
        [sic] office has made a final determination on the legality of the product.

 (Dkt. No. 1, ¶¶ 38-39 (emphasis added).) In other words, without due process and without any

 legal support, Plaintiff was prohibited from lawfully selling its products in New Jersey. (Id. ¶ 40.)

 Defendants’ final response, not from the Attorney General’s office, was another letter from the

 State Police (Lr. Mazzagatti), which contradicted the prior letters by misapplying the law and now

 advising that the Reformation had “characteristics of shotguns.” (Id. ¶¶ 41-45.) To date, Plaintiff

 has not received any further correspondence from Defendants.

        Through their supplemental submission, Defendants now aver that not only was this July

 17th correspondence not a final determination but that there is actually no mechanism for obtaining

 a formal determination and that the State Police are not authorized to do so. Defendants’ current

 position clearly begs the question: if there is no process for obtaining a formal determination and

 Defendants never intended to provide one, what did Defendants mean when they instructed



                                                  4
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 5 of 12 PageID: 191




 Franklin Armory not to sell any firearms in the State “until the Attorney General’s office has made

 a final determination on the legality of the product”? Moreover, if there is no formal procedure in

 place, or even a requirement, to obtain a determination on the legality of the product and the State

 Police does not, in fact, provide such a determination, what authorized Defendants to expressly

 prohibit Plaintiff from selling the Reformation in New Jersey or to “advise all licensed retail

 firearms dealers in the State to suspend any sales of this product”? As conceded by Defendants’

 supplemental briefing, they had no such authority. And this is one of the main issues raised in

 Plaintiff’s Complaint: that Defendants, under the guise of legal authority but without a basis in

 law, have improperly and unjustifiably prohibited and prevented Plaintiff from engaging in lawful

 commerce within this State.

        To make matters worse, Defendants improperly take a myopic view of Plaintiff’s

 allegations. While Plaintiff certainly seeks a declaratory judgment that it can lawfully sell its

 product in New Jersey and that Defendants have no authority to prevent the lawful sales, the

 lawsuit alleges far more than a mere misinterpretation of the law. Given the factual allegations,

 Defendants actively sought to prevent the sale of a lawful product in New Jersey by, among other

 things, telling dealers to cease sales and instructing Plaintiff not to sell the Reformation in New

 Jersey. They did this despite – as they have now conceded – Defendants having no legal authority

 to do so and no ability, or intention, to ever provide “a final determination on the legality of the

 product.” Thus, it appears that Defendants were not truthful with Plaintiff in an attempt to stop or

 indefinitely stall the legal sale of the Reformation in New Jersey.

        Notably, Plaintiff was under the misapprehension that it was working with Defendants to

 ensure all formalities were covered and all requirements were met prior to commencing sales.

 Thus, when the State Police instructed Plaintiff to submit design specifications regarding the




                                                  5
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 6 of 12 PageID: 192




 Reformation and to delay the sale of the Reformation in New Jersey until a formal determination

 was provided, Plaintiff complied. However, it is now apparent that Defendants were attempting

 to indefinitely “ice the puck” with regard to the sale of the Reformation in the State of New Jersey

 and were doing so without any legal authority. It would be one thing if Defendants had a set

 process in place for approving firearms and then provided a formal determination that the product

 was unlawful. However, it is quite a different situation to make no final determination on the issue

 and have no formal process in place to approve the legality of a firearm, but nonetheless actively

 interfere with and prevent lawful commerce. This latter situation is precisely what occurred here.

 Indeed, Defendants’ conduct has not merely infringed upon lawful commerce, but it has caused

 significant injury to Plaintiff, both through the loss of sales and reputational damage. Accordingly,

 Plaintiff respectfully seeks to have these ripe legal matters addressed and resolved through the

 judicial process, especially since it is now abundantly clear that Plaintiff has no other recourse.

 II.    PLAINTIFF HAS STANDING AND THIS LAWSUIT IS RIPE AS THERE IS AN ACTUAL CASE OR
        CONTROVERSY.

        As articulated above (Argument Section I), while Plaintiff seeks declaratory relief, this

 lawsuit also seeks redress for monetary damages that Plaintiff has incurred and is incurring.

 Specifically, Defendants interfered with, and unjustifiably prevented, the lawful sale of Plaintiff’s

 products by, among other things, contacting retailers and using the color of their authority to

 prohibit Plaintiff from selling the Reformation in New Jersey. To this end, Plaintiff alleges that

 due to Defendants’ conduct and actions, Plaintiff has been prevented from selling and shipping

 any Reformations into New Jersey, despite intending to commence sales in early 2019.

 Additionally, licensed retailers that had contracts to purchase the Reformation have cancelled their

 orders due to Defendants’ conduct. As noted in the Complaint, Defendants expressly sought to

 “advise all licensed retail firearms dealers in the State to suspend any sales of this product,” despite



                                                    6
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 7 of 12 PageID: 193




 the fact that they had no legal authority to do so. Due to Defendants’ conduct, Plaintiff has incurred

 significant damages, both monetarily and reputationally. These are concrete injuries and provable

 harms.

          In terms of Plaintiff’s request for declaratory relief, even Defendants concede – as they

 must – that this issue is ripe for adjudication and that there is standing. See Free Speech Coal.,

 Inc. v. Att’y Gen. of United States, 825 F.3d 149, 167 n. 15 (3d Cir. 2016) (“[W]hether Plaintiffs

 have standing or their claims are ripe . . . both turn on whether the threat of future harm . . . is

 sufficiently immediate to constitute a cognizable injury.”).       Given the facts alleged in the

 Complaint, as well as Defendants’ current concessions in their supplemental filing, the dispute at

 issue is “sufficiently concrete to satisfy the constitutional and prudential requirements of the

 [ripeness] doctrine.” Pittsburgh Mack Sales & Serv., Inc. v. Int’l Union of Operating Engineers,

 Local Union No. 66, 580 F.3d 185, 190 (3d Cir. 2009).

          Here, the injuries to Plaintiff are not speculative as the facts alleged demonstrate that,

 whether the July 17th letter was a “final determination” or not, Plaintiff has been restrained by

 Defendants from selling the Reformation in New Jersey and licensed firearms dealers have been

 prevented from acquiring the Reformation for sale.1           Indeed, if this letter is not a final

 determination and there is never going to be a final determination (as Defendants now concede),

 then there was absolutely no authority for Defendants to request information about the

 Reformation or to prevent the lawful sales of these firearms in the first place while purportedly




 1
   Indeed, although Defendants note that this July 17th letter was not a “final determination,” this
 label is not definitive for purposes of ripeness. See Bennett v. Spear, 520 U.S. 154, 178 (1997)
 (holding that a decision may be “final” for purposes of ripeness when it is one from which legal
 consequences will flow and/or has “direct and appreciable legal consequences”). Here, it is
 without dispute that Defendants prohibited Plaintiff from selling its product in the State, which
 means the issues are ripe and Plaintiff has standing.


                                                   7
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 8 of 12 PageID: 194




 waiting to provide a determination as to the firearm’s legality. Instead, as alleged by Plaintiff and

 implicitly conceded by Defendants in their supplemental submission, Defendants improperly used

 the color of their authority – without any legal basis – to not merely frustrate but to wholly prevent

 the lawful sales of the Reformation into the State of New Jersey. Here, the State Police (1) required

 Plaintiff to submit specifications for its firearm; (2) informed Plaintiff that the firearm was legal;

 (3) despite this, requested that Plaintiff not distribute any firearms into the State until a “final

 determination” had been made by the Attorney General’s Office; and (4) contacted in-state

 firearms retailers to advise them not to sell the firearm. As we now know, there was no authority

 for any of Defendants’ actions, there was never going to be a final determination from the Attorney

 General’s Office, and there is no process for obtaining a final determination.2

        Moreover, Defendants’ admissions that there is never going to be a “final determination”

 by the Attorney General regarding the legality of the Reformation and that there is no process or

 procedure in place to obtain (or appeal) any such determination conclusively demonstrate the

 viability of Plaintiff’s procedural due process claims.3 These admissions establish that there is no

 process for administrative review or appeal of Defendants’ determinations, and as such, Plaintiff

 is left without any other recourse but to seek the Court’s intervention. See, e.g., Peachlum v. City

 of York, Pa., 333 F.3d 429, 433 (3d Cir. 2003) (noting that final administrative determination is

 favored under the ripeness doctrine when “a dispute arises under circumstances that permit




 2
  It bears repeating that Defendants instructed Plaintiff not to sell the Reformation into New Jersey
 and advised that they were instructing licensed firearms dealers in New Jersey not to purchase or
 sell the Reformation. Faced with such an express instruction, no reasonable manufacturer would
 attempt to sell firearms within New Jersey, and, in fact, Plaintiff has not done so.
 3
  Defendants also implicitly concede that there is no specific entity that has final responsibility for
 making such a determination.


                                                   8
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 9 of 12 PageID: 195




 administrative review”). Since there is no mechanism for administrative review or for appeal,

 Plaintiff’s claim is assuredly fit for adjudication. Ibid.

 III.   PULLMAN ABSTENTION IS NOT WARRANTED.

        Conceding that Plaintiff’s claims are ripe and implicitly recognizing that they had no

 authority to prohibit Plaintiff from selling the Reformation in New Jersey, Defendants resort to

 arguing that the Court should nonetheless avoid addressing the merits of this matter due to the

 Pullman abstention doctrine. (Dkt. No. 18 at p. 3-9.) Simply, Defendants misunderstand the

 purposes of, and requirements for, Pullman abstention, which should only be utilized in

 “exceptional” cases. (Id. at p. 3.) This is not such a case.

        Pullman abstention “does not, of course, involve the abdication of federal jurisdiction, but

 only the postponement of its exercise.” Harrison v. NAACP, 360 U.S. 167, 177 (1959). Thus,

 when assessing the applicability of this doctrine, the standard under Rule 12(b)(6) should be

 adhered to, which means that the Court will accept “all well pleaded allegations in the complaint

 as true,” “viewing them in the light most favorable to the plaintiff.” Trump for President, Inc. v.

 Boockvar, 2020 WL 4920952, at *3 (W.D. Pa. Aug. 23, 2020) (quoting Warren Gen. Hosp. v.

 Amen inc., 643 F.3d 77, 84 (3d Cir. 2011)).

        The Pullman abstention doctrine “directs that federal courts should abstain from rendering

 a decision when difficult and unsettled questions of state law must be resolved before a substantial

 federal constitutional question can be decided.” Grode v. Mut. Fire, Marine & Inland Ins. Co., 8

 F.3d 953, 956 (3d Cir. 1993). Abstention under Pullman “is appropriate where an unconstrued

 state statute is susceptible of a construction by the state judiciary which might avoid in whole or

 in part the necessity for federal constitutional adjudication, or at least materially change the nature

 of the problem.” Planned Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 149 (3d Cir. 2000).




                                                    9
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 10 of 12 PageID: 196




        “Pullman abstention is founded on the notion that federal courts should avoid unnecessary

 federal court review of the constitutionality of state law.”        United States v. New Mexico

 Environment Dep’t, 2020 WL 1546151, at *7 (D.N.M. Mar. 31, 2020). “The danger is that a

 federal court may render ‘a constitutional determination [ ] predicated on a reading of the [state]

 statute that is not binding on state courts and may be discredited at any time – thus essentially

 rendering the federal court decision advisory and the litigation underlying it meaningless.” Ibid.

 (quoting Moore v. Sims, 442 U.S. 415, 428 (1979)). When there is no constitutional challenge to

 a state law, the Pullman abstention doctrine does not apply. Ibid.; Caldera v. City of Boulder, 341

 F. Supp. 3d 1241, 1245 (D. Colo. 2018) (holding that Pullman abstention is appropriate to allow

 Colorado state court to initially determine whether municipal ordinances governing the use or sale

 of firearms are preempted by state statute). Here, Plaintiff is not challenging the constitutionality

 of any state law.

        Moreover, the necessary elements for the extraordinary request are not met in this case.

 First, the state law issues are not uncertain. “[A]bstention is not to be ordered unless the state

 statute is of an uncertain nature and is obviously susceptible of a limiting construction.” Zwickler

 v. Koota, 389 U.S. 241, 251 n. 14 (1967). Plaintiff has not argued nor contended that the statute

 at issue is ambiguous. Instead, Plaintiff contends that there is no legal basis to prevent the sale of

 the Reformation in New Jersey and that Defendants have, under the guise of their legal authority,

 improperly prevented such sales, which has violated due process. See Hughes v. Lipscher, 906

 F.2d 961, 965 (3d Cir. 1990) (explaining that the first factor is not met when the state regulation

 is “clear and unmistakable”). Second, a decision on the declaratory judgment aspect of this matter

 will not narrow or eliminate the remaining issues int his case. As noted above, Plaintiff’s claims

 involve concrete and specific damages related to Defendants’ conduct in unlawfully preventing




                                                  10
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 11 of 12 PageID: 197




 the sale of the Reformation in the State of New Jersey.           Plaintiff has claims for tortious

 interference, defamation, and conspiracy, which are separate and apart from any constitutional

 claims.

           Third, failing to abstain would not disrupt state policies nor would it impact New Jersey’s

 commitment to “firearms safety.” Again, Plaintiff is not challenging the constitutionality of New

 Jersey’s firearms laws nor is Plaintiff challenging the ability to enact such laws. Rather, through

 his lawsuit, Plaintiff contends that Defendants arbitrarily and capriciously prevented the sale of a

 lawful product within its state. Finally, this action has been pending for over one year and it has

 been almost two years since Plaintiff attempted to begin selling the Reformation in New Jersey.

 Having the case stayed while this matter is addressed in the state courts will further delay a

 resolution and continue to harm and damage Plaintiff. For all of the foregoing reasons, Pullman

 abstention is inappropriate in this case.

                                             CONCLUSION
           Based on the foregoing, Plaintiff respectfully contends that it has stated plausible claims

 for liability; the claims, including the declaratory judgment claims, are ripe for adjudication; and

 the Pullman abstention doctrine is not appropriate in this matter.

 Dated: Florham Park, New Jersey
        October 30, 2020
                                                Respectfully submitted,
                                                PISCIOTTI MALSCH

                                          By:   s/ Danny C. Lallis
                                                Danny C. Lallis
                                                30 Columbia Turnpike, Suite 205
                                                Florham Park, New Jersey 07932
                                                Telephone: (973) 245-8100
                                                Facsimile: (973) 245-8101
                                                dlallis@pmlegalfirm.com
                                                Attorneys for Plaintiff
                                                Franklin Armory, Inc.


                                                   11
Case 3:19-cv-19323-FLW-ZNQ Document 19 Filed 10/30/20 Page 12 of 12 PageID: 198




                                 CERTIFICATE OF SERVICE

        I, Danny C. Lallis, attorney for the plaintiff in the above-captioned matter, hereby certify

 that on the 30th day of October 2020, a true copy of the foregoing was electronically filed and is

 available for viewing and downloading from the Court’s Electronic Filing System (“ECF”), which

 caused the following parties who are listed as ECF Filing Users to be served by electronic means:

 Suzanne Davies, Esq.
 Michael Vomacka, Esq.
 Deputy Attorney General
 R.J. Hughes Justice Complex
 P.O. Box 112
 25 Market Street
 Trenton, New Jersey 08625-0112
 suzanne.davies@law.njoag.gov
 michael.vomacka@law.njoag.gov

 Dated: Florham Park, New Jersey
        October 30, 2020

                                       By:    s/ Danny C. Lallis
                                              Danny C. Lallis
                                              PISCIOTTI MALSCH
                                              30 Columbia Turnpike, Suite 205
                                              Florham Park, New Jersey 07932
                                              Telephone: (973) 245-8100
                                              Facsimile: (973) 245-8101
                                              dlallis@pmlegalfirm.com
                                              Attorneys for Plaintiff
                                              Franklin Armory, Inc.




                                                12
